EXHIBIT 10.12 The Law Office of Dan J. Alpert 2120 N. 21st Rd. Arlington, VA 22201 DJA@COMMLAW.TV (703) 243-8690 (703) 243-8692 (FAX) November 14, 2007 Mr. Arthur Lyons President Village Broadcasting Corp. 9229 W. Sunset Blvd. Suite 810 Los Angeles, CA 90069 Re: Station KVSW-LP Winslow, Arizona FCC Facility No. 126651 Dear Mr. Lyons: As you have requested, as reflected by the attached, the license for KVSW-LP is being cancelled. Moreover, all other permits acquired previously by Village Broadcasting Corp. Have expired, and their cancellation is now final. Therefore, Village Broadcasting Corp. no longer has any interest in any license, pending application, or any other matter, with respect to the Federal Communications Commission. If there are any questions, please contact this office. Very truly yours, /s/DAN J. ALPERT Dan J. Alpert Attachment ATTACHMENT The Law Office of Dan J. Alpert 2120 N. 21st Rd. Arlington, VA 22201 DJA@COMMLAW.TV (703) 243-8690 (703) 243-8692 (FAX) November 13,2007 Ms. Marlene Dortch Secretary Federal Communications Commission 445 12th St., SW Washington, DC 20554 Re: Station KVSW-LP Winslow, Arizona FCC Facility No. 126651 Dear Ms. Dortch: Village Broadcasting Corp., license of Station KVSW-LP, Winslow, Arizona, by its attorney, hereby requests that the above-referenced license, a copy of which is attached hereto, be cancelled immediately. Simultaneous with that cancellation, please dismiss the pending applications for assignment of license, File Nos. BALTVL-20071026ACY and BALTVL-20071109AEC. If there are any questions, please contact this office. Very truly yours, /s/DAN J. ALPERT Dan J. Alpert Counsel for Village Broadcasting Corp. United States of America FEDERAL COMMUNICATIONS COMMISSION LOW POWER TELEVISION/TELEVISION TRANSLATOR BROADCAST STATION LICENSE Authorizing Official: Official Mailing Address: VILLAGE BROADCASTING CORP. 9229 SUNSET BLVD. SUITE 810 LOS ANGELES CA 90069 Hossein Hashemzadeh Associate Chief Video Division Media Bureau Facility Id: 126615 Grant Date: July 19, 2006 This license expires 3:00 a.m. local time, October 01, 2014. Call Sign: KVSW-LP License File Number: BLTTL-20060710AAC This license covers permit no.: BNPTTL-20000828AJK Subject to the provisions of the Communications Act of 1934, subsequent acts and treaties, and all regulations heretofore or hereafter made by this Commission, and further subject to the conditions set forth in this license, the licensee is hereby authorized to use and operate the radio transmitting apparatus herein described. This license is issued on the licensee's representation that the statements contained in licensee's application are true and that the undertakings therein contained so far as they are consistent herewith, will be carried out in good faith. The licensee shall, during the term of this license, render such broadcasting service as will serve the public interest, convenience, or necessity to the full extent of the privileges herein conferred. This license shall not vest in the licensee any right to operate the station nor any right in the use of the frequency designated in the license beyond the term hereof, nor in any other manner than authorized herein. Neither the license nor the right granted hereunder shall be assigned or otherwise transferred in violation of the Communications Act of 1934. This license is subject to the right of use or control by the Government of the United States conferred by Section 606 of the Communications Act of 1934. FCC Form 365 October 21, 1985 Page 1 of 2 Callsign: KVSW-LP License No.: BLTTL-20060710AAC Name of Licensee: VILLAGE BROADCASTING CORP. Station Location: AZ-WINSLOW Frequency (MHz): 614 – 620 Offset: ZERO Channel: 38 Hours of Operation: Unlimited Transmitter: Type Accepted. See Sections 74.750 of the Commission's Rules. Antenna type: (directional or non-directional): Non-Directional Description: PSI PSILP801 Major lobe directions (degrees true): Not Applicable Beam Tilt: Not Applicable Antenna Coordinates: North Latitude: 35 deg 08 min 42 sec West Longitude: 110 deg 29 min 03 sec Maximum Effective Radiated Power (ERP) Towards Radio Horizon: 1kW Maximum ERP in any Horizontal and Vertical Angle: 1kW Height of radiation center above ground: 33.1Meters Height of radiation center above mean sea level: 1695.8Meters Antenna structure registration number: None Overall height of antenna structure above ground: 38.1 Meters *** END OF AUTHORIZATION *** FCC Form 365 October 21, 1985 Page 2 of 2
